oOo Oo ND ww FP WY WYN =&

Ny NY NY KN KY NY MY WL LO
eI AARON KF SEOeHDRAAREARAS

 

 

Honorable James L. Robart

UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF WASHINGTON

AT SEATTLE

UNITED STATES OF AMERICA, NO. CR16-287 JLR Q

V.

RIGOBERTO CASTELLANO HERRERA,
Defendant.

Plaintits, [PROPOSED] ORDER

 

 

THE COURT, having considered the Defendant’s motion, labeled “motion and

brief in support of Fed

_R. Civ. P. Rule 60(b)(6)” (Dkt. #862), the response filed by the

United States (Dkt. #863), the exhibits thereto, and all the files and records herein, finds

as follows:
1. The facts an
said motion.

2. Defendant’s

d circumstances are as set forth in the United States’ response to

motion is construed as a petition for post-conviction relief

pursuant to 28 U.S.C. § 2255.

3. Defendant’s

motion, filed more than one year after his conviction became

final, is time-barred.

4. Defendant’s

motion, which seeks post-conviction relief unrelated to assistance

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

Order re: Motion Pursuant to Rule 60(B)(6) SHATKLE WASHINGTON DRIO

U.S. v. Castellano Herrera;

CR16-287 JLR/- 1 (206) 553-7970
Oo CO ~JT DW wn FBP WH LPO

WK KKH KN HW WY
CNA ABR OND SF SF Ce Rd QBasR aH eS

 

 

of counsel, is precluded by his waiver of such rights contained his plea
agreement.

5. Defendant’s Presentence Report did not apply a two-level weapon
enhancement. Nor did the Court apply such an enhancement to Defendant’s
offense level and advisory guidelines computation at the time of sentencing.
Accordingly, Defendant’s requested relief lacks a factual basis.

IT IS THEREFORE ORDERED that Defendant’s motion (Dkt. #862) is DENIED.

IT IS FURTHER ORDERED that no certificate of appealability shall issue.

+,
DONE this \S _ day of October, 2019.

Cl

HON. ‘ts L. ROBART

 

United States District Court

Presented by:

s/ Steven T. Masada
STEVEN MASADA
Assistant United States Attorney

UNITED STATES ATTORNEY
Order re: Motion Pursuant to Rule 60(B)(6) ee

U.S. v. Castellano Herrera, CR16-287 JLR/ - 2 (206) 553-7970
